Title: To James Madison from Louis-André Pichon, 9 March 1804
From: Pichon, Louis-André
To: Madison, James



Georgetown 18. Ventose an 12. (9. March 1804)
Le soussigné, a plusieurs fois eu l’honneur d’entretenir Mr. le Secrétaire d’Etat du Commerce illégitime qui depuis l’époque ou l’armée française est arrivée à St. Domingue en 1802, et où l’Etat de révolte de cette Colonie a été notifié au Gouvernement Américain, s’est fait publiquement des divers Ports des Etats Unis avec les points de l’isle que les révoltés ont successivement occupés, et qui a pris une étendue et une publicité sans limites depuis que les troupes françaises ont évacué cette possession. Le soussigné croirait manquer à son devoir si, dans les circonstances présentes, il ne constatait de manière à prevenir toute équivoque, les représentations qu’il s’est cru obligé de faire à Mr. Madison à ce sujet, pour revendiquer et conserver les droits & la dignité de son Gouvernement.
Le soussigné a eu l’honneur de faire remarquer à Mr. Madison que le commerce dont il s’agit se fait non seulement avec la plus grande publicité, mais encore sous la sanction des Etats-Unis, puisque, journellement, les bâtimens Américains sont expédiés aux Douanes pour divers ports de St. Domingue et reçus aux mêmes Douanes comme en revenant. Ce commerce a donc fourni, dans ces derniers tems aux révoltés, les moyens de combattre la france et le soussigné indépendamment des présomptions fondées sur le cours d’un commerce aussi libre a la certitude que dans ce moment ils font aux Etats-Unis, par des agens, des approvisionemens de munitions de guerre destinés à repousser les efforts futurs qu’elle pourrait faire pour rétablir dans cette colonie, son autorité.
Pour faire ressortir d’une manière plus frappante les sentimens que ce commerce est de nature a exciter dans l’esprit du Gouvernement français, le soussigné prendra la liberté de supposer que la population noire des Etats méridionaux des Etats Unis après s’être révoltée se soit emparée des Ports de ces Etats. Si, dans de pareilles conjonctures, il se fesait publiquement des expéditions de tout genre pour ces Ports, soit de france, soit des Colonies françaises; un pareil commerce toleré, sanctionné même par le Gouvernement francais, paraitrait, sans doute, à celui des Etats Unis peu conforme aux devoirs réciproques des Etats entr’eux, et les sentimens qu’il exciterait dans les Etats Unis, sont faciles à imaginer.
Le soussigné, en consignant ici les observations qu’il a eu l’honneur de présenter à Mr. Madison, s’empresse de reconnaitre que Mr. le Secrétaire d’Etat, a, de la manière la moins équivoque, déclaré que le Gouvernement des Etats Unis considérait ce commerce comme illégal et contraire au droit des gens, & que les Etats-Unis abandonnaient à l’action de celui-ci, et à celle des mesures de police de la france, les individus qui s’y livraient. Le soussigné a recueilli & transmis avec bien du plaisir ces déclarations à son Gouvernement & il ne doute point qu’elles n’aient dans l’esprit du Premier Consul, toute la valeur qu’elles sont capables de recevoir dans cette discussion. Néamoins, le chargé d’affaires de la République française pense que ces déclarations dictées par un esprit de justice et de paix, ne peuvent pleinement atteindre leur but tant que des individus sont tolérés protégés même par les loix des Etats-Unis, pour suivre des rélations dirigées contre la dignité et les droits de la france, et tant que par suite du silence que le Gouvernement observe, ces relations prennent une consistance & un caractère qui les rendent de plus en plus propres à troubler la paix qui régne entre les deux Etats.
Il est naturel de penser que des procédés aussi ouvertement attentatoires à la sureté et aux prérogatives de la france provoqueront de sa part contre la personne et la propriété des délinquans, des mesures de rigueur et que ces mesures exciteront aux Etats-Unis autant d’irritation que les actes qui les provoquent en excitent en france. Mr. le secrétaire d’Etat a pu voir que, dernièrement, il y a eu quelque cas où des bâtimens qui font ce commerce s’étaient armès pour se défendre contre la visite des croiseurs français. Sans parler du caractère de ces armemens, les suites qu’ils peuvent avoir, ne peuvent qu’aggraver le mal. Sous le rapport donc de la tendance qu’à cet état de choses à frustrer les vues de bonne intelligence qui animent les deux Gouvernemens, Le soussigné a un nouveau motif de désirer vivement que celui des Etats Unis puisse y obvier.
Le soussigné n’a pas oublié qu’en répondant aux notes qu’il adressa en 1802, sur des matières liées à celle qui fixe en ce moment son attention; Mr. Madison annonça dès lois les principes de la conduite du Gouvernement américain par rapport à St. Domingue. D’après ces principes qui ont été reproduits dans les dernières conférences du soussigné avec Mr. Madison les Etats Unis regardent ce commerce du même œil que tout autre commerce déclaré illégal ou de contrebande par le droit des gens, et ne croyent pas devoir prendre envers le premier plus de mesures repressives qu’envers le second.
Le soussigné prendra la liberté d’observer que cette assimilation ne semble être justifiée, ni par la nature des deux commerces, ni par l’opinion ni par la pratique connues des Etats. Un commerce avec des révoltés, sans parler de la qualité des personnes que cependant les Etats Unis semblent, autant que tout autre Etat Européen, devoir admettre pour quelque chose dans cet éxamen, un tel commerce parait au soussigné différer essentiellement d’un commerce de contrebande fait avec une nation indépendante; le premier, viole des droits essentiels et reconnus; c’est une sorte de guerre dirigée contre l’Etat qui en est l’objet. Le second, ne froisse que des droits adventices passagers et même incertains. Cette différence inhérente en a produit dans l’opinion & dans la pratique des nations; les Etats Unis eux mêmes déférent à cette opinion en admettant que quoique la France n’ait pas une force présente pour combattre les révoltés et reprimer efficacement le commerce qui se fait avec eux, ce commerce néamoins est, par la nature même de la circonstance, illégitime. Quant à la pratique des nations, le soussigné, sans citer tous les cas analogues qui sont constatés, se bornera aux événemens qui amenérent la guerre qui éclata entre la france et l’Angleterre en 1778. Si le soussigné ne se trompe pas; dans cette circonstance, qu’il est loin de vouloir comparer dailleurs à celles du moment, l’une des deux nations invoqua et suivit des principes analogues à cette opinion. Si ces déductions sont exactes, il parait donc que le Gouvernement des Etats Unis pour être conséquent à ses propres principes et pour agir d’une manière conforme aux droits qu’il reconnait à la france, devait adopter des mesures répressives envers ce commerce, ou dumoins ne pas laisser plus long terns ceux qui s’y livrent, dans un doute qui ne peut que les porter à des actes propres à compromettre de plus en plus la paix.
Le soussigné, quoique pleinement autorisé par la nature même de la chose, par les ouvertures qui ont déjà été faites à Paris au ministre des Etats Unis et par la sollicitude que son Gouvernement lui a plusieurs fois témoignée, à faire ces représentations, aurait cependant attendu, vu l’importance du sujet et des circonstances, des instructions expresser pour les mettre sous cette forme, s’il n’avait craint que le silence supposé du Gouvernement français ne tirât à conséquence et n’eut des inconvéniens graves. C’est donc, comme l’a déja dit le soussigné, pour remplir un devoir; c’est aussi par un désir sincère d’obvier à tout ce qui pourrait altérer la bonne harmonie entre les deux Etats, que le soussigné a l’honneur d’adresser à Mr. Madison ces observations. Il le prie de vouloir bien les porter à la connaissance de Mr. le Président des Etats Unis & d’agréer l’assurances de son respect et de sa considération distinguée.
L. A. Pichon
 
Condensed Translation
Has many times discussed with JM the illegal commerce that has been conducted openly between various ports in the U.S. and rebel strongholds in Saint-Domingue since the French army arrived there in 1802 and the U.S. government was notified of the revolt. Since the evacuation of French troops from the colony, this trade has been carried on without limit. His duty requires that he assert unequivocally the rights and dignity of his government.
Has pointed out to JM that this illegal commerce is conducted not only with the greatest openness but with the sanction of the U.S., since American ships are daily cleared through customs for various ports in Saint-Domingue and received at customs when they return. This commerce has lately furnished the rebels with the means of fighting France, and he is certain that at this moment they are obtaining in the U.S., through agents, military supplies destined to repel France’s future efforts to reestablish its authority over the colony.
To demonstrate more strikingly the feelings this commerce provokes in the French government, he will take the liberty of supposing that the black population of the southern states of the U.S. revolted and seized the ports. If, in this similar case, expeditions to these ports were made openly from France or from French colonies and tolerated or sanctioned by the French government, such commerce doubtless would appear to the U.S. government to conform very little to the reciprocal duties due to each state from the other, and the feelings it would excite in the U.S. are easily imagined.
He recalls that JM has declared unequivocally that the U.S. would consider the trade with Saint-Domingue illegal and against the law of nations and would not protect individuals who conducted it from governmental or legal action by France. He received and transmitted these declarations to his government with pleasure and does not doubt that the first consul appreciated their significance. Though these declarations were dictated by a spirit of justice and peace, they can never fully achieve their purpose as long as individuals are tolerated and even protected by U.S. laws in their pursuit of a trade that conflicts with the dignity and rights of France, and this trade will be more and more likely to trouble the peace that exists between the two states so long as the U.S. government maintains silence.
These proceedings, so threatening to French security and rights, will provoke rigorous measures against the person and property of the lawbreakers, which will excite as much irritation in the U.S. as this trade does in France. Mentions recent cases in which merchant ships engaged in such commerce were armed to defend themselves against French cruisers. The possible consequences of this can only aggravate the problem. Has a new motive, beyond the tendency of this state of affairs to frustrate good relations between the two governments, for strongly desiring its prevention by the U.S.
Has not forgotten that in response to notes he sent in 1802 on related matters, JM announced the principles of the American government’s conduct toward Saint-Domingue. According to those principles, which JM reiterated in their most recent meetings, the U.S. regards this commerce in the same way it does any other illegal or contraband trade under the law of nations and employs the same measures against it.
He observes that this comparison does not seem justified by the nature of the two trades, by opinion, or by common practice among states. The U.S., as much as every European state, must admit that trade with rebels seems essentially different from contraband trade with an independent nation. The first violates essential and recognized rights; it is a sort of war directed against the state that is its object. The second hurts only transient, or even vague, additional rights. This inherent difference is reflected in the opinion and practice of nations; even the U.S. defers to this opinion by admitting that if France does not have a force present to combat the rebels and effectively repress trade conducted with them, this commerce is still unlawful. As to the practice of nations, without citing all the analogous cases, he will limit himself to events that led to the outbreak of war between France and Great Britain in 1778. If he is not mistaken, in that circumstance, which he is far from wishing to compare to this one, one of the two nations invoked and followed principles analogous to this opinion. If these deductions are correct, it seems that the U.S. government, in order to be consistent with its own principles and to act in a manner that conforms to the rights it recognizes as belonging to France, must adopt measures to repress such trade or at least not to let those who carry it out continue acting in a way that increasingly risks compromising peace.
Although he was fully authorized by the nature of the case, by overtures already made in Paris to the U.S. minister there, and by the solicitude with which his government has repeatedly urged him to make a representation on this issue, the importance of the subject and the circumstances would have made him wait for instructions had he not feared that the presumed silence of the French government would bring on grave disadvantages. It is to fulfill a duty and from a sincere desire to prevent any alteration of the good harmony between the two states that he makes these observations to JM and asks that they be brought to the attention of the president.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 56:412–15); Tr, two copies (NHi: Livingston Papers); Tr (DNA: RG 59, Misc. Duplicate Consular and Diplomatic Correspondence, 1791–1906, box 2, folder 9). RC docketed by Wagner: “Trade with St. Domingo.”



   
   For JM’s previous communications with Pichon on the issue of trade with Saint-Domingue, see JM to Pichon, 15 Feb. 1802, JM to Tobias Lear, 26 Feb. 1802, and JM to Pichon, 25 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:469 and n. 1, 489–90, 3:68–69).




   
   For earlier French complaints about U.S. trade with Saint-Domingue, see Robert R. Livingston to JM, 24 Mar. 1803 (ibid., 4:447–48, 449 n. 4).


